UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d)of The SecuritiesExchange Actof 1934 Date of Report (Date of earliest event reported):March 21, 2012 McDONALD'S CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-5231 36-2361282 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) One McDonald's Plaza Oak Brook, Illinois (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (630) 623-3000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ⁪ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ⁪ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ⁪ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ⁪ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 21, 2012, McDonald’s Corporation (the “Company”) announced that James A. Skinner informed the Board of Directors (the “Board”) of his decision to retire as Vice Chairman and Chief Executive Officer, effective June 30, 2012.Mr. Skinner alsoresigned from the Company’s Board, effective June 30, 2012.In connection with Mr. Skinner’s retirement, the Board reduced its size by one for a total of 13 Directors, effective June 30, 2012.The press release announcing Mr. Skinner’s retirement is furnished as Exhibit 99 to this Form 8-K. (c)On March 21, 2012, the Company announced that Donald Thompson was elected Chief Executive Officer of the Company, effective July 1, 2012. Mr. Thompson also will remain as President of the Company.Previously, Mr. Thompson, 48, served as President and Chief Operating Officer of the Company, since January 2010.Prior to that role, Mr. Thompson served as President of McDonald's USA, LLC, a subsidiary of the Company, since August 2006.The press release announcing Mr. Thompson’s election is furnished as Exhibit 99 to this Form 8-K. In connection with Mr. Thompson’s promotion, the Compensation Committee of the Board approved certain changes to his compensation, each effective July 1, 2012.Mr. Thompson’s base salary will be increased to $1,100,000, an increase of 26%.In addition, his new target award under our annual bonus program, the 2012 Target Incentive Plan or “TIP,” will be 150% of his base salary.The performance measures used to calculate 2012 TIP awards are described on the Company’s Form 8-K filed on January 31, 2012.Finally, Mr. Thompson’s target award under the Company’s Cash Performance
